Citation Nr: 1714155	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  16-17 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1962 to March 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during service and symptoms of his currently diagnosed bilateral hearing loss disability began in and have been continuous since discharge from service.

2.  The Veteran has not reported symptoms of and does not have a diagnosis of tinnitus.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is claiming service connection for a bilateral hearing loss disability and tinnitus due to exposure to acoustic trauma during active duty service.

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The Veteran's claim was filed as a "fully developed claim" pursuant to the Secretary's program to expedite VA claims.  The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection, the Veteran's and VA's respective duties for obtaining such evidence, and information regarding how VA assigns disability ratings and effective dates.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  He has not submitted or identified any private treatment records.  Moreover, the Veteran was afforded an adequate March 2016 VA examination wherein the examiner took into account the Veteran's statements and treatment records.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.


Legal Criteria

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic diseases, including sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity of symptoms after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Because tinnitus is subjective, its existence is generally determined by whether or not a veteran claims to experience it; thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Factual Background and Analysis

The Veteran's military occupational specialty was a Heavy Weapons Infantryman, which is presumed to be associated with a high probability of hazardous noise exposure.  Thus, the Board finds that the Veteran's reports of noise exposure are credible and consistent with the circumstances of his service, and concedes exposure to acoustic trauma.  See 38 U.S.C.A. § 1154(a).  However, noise exposure alone, even if such exposure occurred during service, is insufficient to support a grant of service connection for hearing loss or tinnitus.  Rather, the evidence must show that such exposure caused a hearing loss disability or tinnitus.

Service treatment records contain audiometric testing performed at the Veteran's entrance to service in January 1962 and prior to his separation in March 1964.  Prior to 1967, service department audiometric testing was reported in standards set forth by the American Standards Association (ASA).  Beginning in 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, the ASA standards have been converted to ISO-ANSI standards.  The ASA units are converted to ISO by adding 15 decibels to the finding at 500 Hz, 10 decibels to the findings at 1000 Hz, 2000 Hz, and 3000 Hz, and 5 decibels to the finding at 4000 Hz.

The converted decibel thresholds for the Veteran's January 1962 enlistment physical are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
n/a
5
LEFT
15
10
10
n/a
15

The decibel thresholds for the 3000 Hertz level have been omitted because testing was not performed at that level at the January 1962 examination.

The converted decibel thresholds for the Veteran's March 1964 separation physical are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
10
20
5
LEFT
25
20
10
15
15

Although the Veteran did not have a hearing loss disability as defined by VA at the time he separated from service, the objective testing results reflect that he did experience at least some level of hearing loss at the 500 Hertz level.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing to medical literature and holding that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss).  The remaining service treatment records are negative for any symptoms of, treatment for, or complaints of hearing loss.  Service treatment records are silent for any symptoms of, treatment for, or complaints of tinnitus.

The Veteran attended a March 2016 VA examination.  The Veteran denied symptoms of tinnitus, and therefore, no medical opinion was provided.  An audiogram performed at that examination demonstrates that the Veteran has a current diagnosis of a bilateral sensorineural hearing loss disability as defined by VA regulation.  See 38 C.F.R. § 3.385.  The examiner opined that there was less than a 50 percent probability that the Veteran's bilateral hearing loss disability was due to his active service, reasoning that the Veteran's hearing was "within normal limits for all test frequencies in both ears" at both his pre-induction and separation examinations and that there was no significant change in hearing between those tests.  The Board finds this opinion is not probative because it did not consider that the audiometric testing performed in 1962 and 1964 was done so under ASO standards, rather than ISO-ANSI standards.  As noted above, the Veteran did exhibit some level of hearing loss at the 500 Hertz frequency on separation, which contradicts the March 2016 VA examiner's rationale for the negative opinion. 

Based on the foregoing, the Board finds there is credible and competent evidence of exposure to acoustic trauma while in service, the Veteran has a current bilateral hearing loss disability as defined by VA regulation, and symptoms of this chronic disability began in and have been continuous since discharge from service.  Resolving all reasonable doubt in the Veteran's favor, service connection for a bilateral hearing loss disability is warranted.  See 38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).

Given that the Veteran has denied symptoms of tinnitus, the Board finds there is no current disability and that service connection must be denied.  See Brammer, 3 Vet. App. at 225; see also McClain, 21 Vet. App. at 321.









	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


